Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This action is in reference to the communication filed on 7 NOV 2022. 
Claims 1-20 are present and have been examined. 
Examiner Note

The document as filed on 10/20/2020, labeled as an Information Disclosure Statement, has not been considered as such. The document lists no references to be considered in this manner. 
 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “steps for” and “means” for in claims 5, 15-19. 
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Muddu et al (US 20170063901 A1). 

In reference to claim 1, 20:
Muddu teaches: One or more non-transitory computer-readable storage media storing instructions executable by one or more processors to perform operations (at least [figs 3, 4, and related text] comprising: 
obtaining, with a computer system, at least two million event timelines describing events involving interactions between a first set of entities of a first type and a second set of entities of a second type, the events including reference events and non-reference events (at least [0149, 0350] “As an example of scale, hundreds of millions of packets of incoming event data from various data sources may be analyzed to yield 100 anomalies, which may be further analyzed to yield 10 threat indicators, which may again be further analyzed to yield one or two threats. This manner of data scaling is one of the reasons the security platform can provide anomaly and threat detection in a real-time manner.” At [0135] “The data generated by such data sources can include, for example, server log files, activity log files, configuration files, messages, network packet data, performance measurements, sensor measurements, etc., which are indicative of performance or operation of a computing system in an information technology environment.” At [0348-0356, and fig 23 and related text]  “Threat indicators are an intermediary level of potential security breach indicator defined within a hierarchy of security breach indicators that includes anomalies at the bottom level, threat indicators as an intermediate level, and threats at the top level.” “…large amounts of incoming event data 2302 are processed to detect anomalies. The resulting anomaly data 2304 comprising a plurality of anomalies across a computer network is then further processed to identify threat indicators. This identification of threat indicators can be conceptualized as an intermediate step between detecting anomalies and identifying security threats to a computer network. As shown, the threat indicator data 2306 comprising a plurality of threat indicators identified across a computer network is further processed to identify a security threat or threats.”); 
training, with the computer system, using the at least two million event timelines, a decision-learning-tree machine-learning model to infer, for a given non-reference event involving a given pair of a given entity of the first type among the first set and a given entity of the second type among the second set, a corresponding score indicative of a likelihood of occurrence of one or more predicted reference events involving the given entity of the second type and the given entity of the first type given that the given non-reference event occurred;  (at least [0277-0279] “For example, the ML-based CEP engine can train a decision tree based on the historical events. In this case, the trained decision tree is superior to a user-specified rule because it can make predictions based on historical sequence of events… a machine learning model in the ML-based CEP engine can perform entity-specific behavioral analysis, time series analysis of event sequences,..”).
training, with the computer system, using at least part of the at least two million event timelines, a Bayesian-network machine-learning model to predict subsequent events given an event timeline (at least [0279]  “Examples of time series analysis of event sequences include Bayesian time-series statistical foundation for discrete time-series data (based on variable-memory Markov models and context-tree weighting...”; At [0235] “The models that are used to generate and track the probability of association between each user and possible machine identifiers are time-dependent, meaning that a result from the models has a time-based dependence on current and past inputs.”  At [0268] “…session assignment logic tries to identify if there is any open session at time T of the event. This can be achieved by locating those sessions with the time T included between their start time and end time. Such identified session can be associated with the event, and if such event triggers an anomaly (e.g., in downstream processing), then the anomalous event can be annotated or otherwise associated with the session Id of the identified session.” At [0425] “…computer network activity includes information about an activity type, an originating entity, a target entity, the number of times the computer network activities occur in the time period, a start time, an end time, an average gap period between the computer network activities that occur in the time period, or a standard deviation of gap periods between the computer network activities that occur in the time period.”; 
obtaining, with the computer system, a new set of event timelines (at least [0363-378, 0395-0399] additional events are obtained in the form of “Enrichment of Anomaly Data”);   
obtaining, with the computer system, a candidate sequence of non-reference events (at least [0348-0356] “..threat indicator processing can be viewed as a further filtering of the event data 2302 to pass on only event data 2302 associated with threat indicators. In other embodiments and as explained elsewhere in this specification, the threat indicator data 2306 includes data beyond the underlying event data 2302. For example, the threat indicator data 2306 may include the underlying event data associated with the anomalous activity, annotated information about the entities (e.g. users, devices, etc.) associated with the threat indicator , timing data associated with the threat indicator (e.g. when the threat indicator was raised, when a similar threat indicator last occurred, periodicity of this type of threat indicator, etc.))”; 
augmenting each new event timeline in the new set of event timelines by: concatenating the candidate sequence of non-reference events with respective new event timelines to form concatenated event timelines (at least [fig 33 and related text] “event data 2302 is processed through an anomaly model resulting in detection of an anomaly at step 3304. Additional information from an external data source is obtained (e.g., by a push or pull modality) at step 3306 during a process of data enrichment resulting in annotated anomaly data at step 3308. This annotated anomaly data is processed according to threat indicator model and a threat indicator is identified if a specified criterion is satisfied. In some embodiments, pulling this external information at step 3306 (e.g. via a WHOIS lookup) is computationally expensive so it makes sense to annotate the anomaly data 2304 instead of the higher volume event data 2302 if the enrichment process is occurring in real-time or near real-time.”);
predicting subsequent events for each of the concatenated event timelines with the trained Bayesian-network machine-learning model (at least [0520-0528] “More specifically, the PST model is to be used in a way that, given an observation window with a number of previous symbols, the PST model can predict what the next symbol may be…This set of historical symbols (i.e., the amount of training) denotes whether the PST model is considered ready (i.e., the prediction can be considered enough trustworthy)… After a PST model is trained, it can be used to more reliably predict the next symbol.”); and 
concatenating the predicted subsequent events with the concatenated event timelines to form augmented event timelines (at least fig 33, 53  and related text, 0521-0528] “An example timeline 5300 is shown in FIG. 53, illustrating the training of a probabilistic suffix tree based model, the establishment of a baseline prediction profile, and the activation of a particular model version.” At [0235-0238] “To achieve this, in some embodiments, the identity resolution module 812 can initiate, for a given user, different versions of the machine learning model at different point of time, and each version may have a valid life time. As events related to the given user arrive, versions of a machine learning model are initiated, trained, activated, (optionally) continually updated, and finally expired.”)
inferring, with the computer system, respective scores for each of the augmented event timelines with the trained decision learning tree machine learning model (at least 0170] “The machine learning models can also generate security-related scores for the events. The results from the analysis module 330 may be, for example, anomalies, threat indicators, and threats.” [0314] “…the model deliberation process thread generates a security-related conclusion based on the score. The security-related conclusion can identify the event or the sequence of events corresponding to the time slice as a security-related anomaly, threat indicator or threat. In one example, the model deliberation process compares the score against a constant threshold and makes the security-related conclusion based on the comparison. In another example, the model deliberation process compares the score against a dynamically updated baseline (e.g., statistical baseline) and makes the security-related conclusion based on the comparison.”; 
determining, with the computer system, subsets of entities of the second type based on the inferred respective scores (at least [170, 0350] “An anomaly or a set of anomalies may be evaluated (e.g. scored) together, which evaluation may result in a determination of a threat indicator or a threat. Threat indicators represent an escalation of events of concern and are evaluated to identify if a threat to the security. “ at [0359] “…an anomaly model includes at least model processing logic defining a process for assigning an anomaly score to the event data 2302 and a model state defining a set of parameters for applying the model processing logic.” – i.e. an event may be categorized as either an anomaly or a threat – subsets of non-reference events); and 
storing, with the computer system, the subsets of entities of the second type in memory (at least [fig. 3 and related text] Data store 250). 

In reference to claim 2:
Muddu further teaches: wherein the at least two million event timelines are obtained from multiple data sources (at least [0149, 0350] “As an example of scale, hundreds of millions of packets of incoming event data from various data sources may be analyzed to yield 100 anomalies, which may be further analyzed to yield 10 threat indicators, which may again be further analyzed to yield one or two threats. This manner of data scaling is one of the reasons the security platform can provide anomaly and threat detection in a real-time manner.” At [0135] “The data generated by such data sources can include, for example, server log files, activity log files, configuration files, messages, network packet data, performance measurements, sensor measurements, etc., which are indicative of performance or operation of a computing system in an information technology environment.” ).

In reference to claim 3:
Muddu further teaches: wherein augmenting comprises, for a given event timeline in the new set of event timelines: obtaining a plurality of candidate sequences of non-reference events, including the candidate sequence of non-reference events (at least [0348-0356] “..threat indicator processing can be viewed as a further filtering of the event data 2302 to pass on only event data 2302 associated with threat indicators. In other embodiments and as explained elsewhere in this specification, the threat indicator data 2306 includes data beyond the underlying event data 2302. For example, the threat indicator data 2306 may include the underlying event data associated with the anomalous activity, annotated information about the entities (e.g. users, devices, etc.) associated with the threat indicator , timing data associated with the threat indicator (e.g. when the threat indicator was raised, when a similar threat indicator last occurred, periodicity of this type of threat indicator, etc.))”; and 
concatenating each of the candidate sequences to a respective instance of the given event timeline to form at least some of the concatenated event timelines (at least [fig 33 and related text] “event data 2302 is processed through an anomaly model resulting in detection of an anomaly at step 3304. Additional information from an external data source is obtained (e.g., by a push or pull modality) at step 3306 during a process of data enrichment resulting in annotated anomaly data at step 3308. This annotated anomaly data is processed according to threat indicator model and a threat indicator is identified if a specified criterion is satisfied. In some embodiments, pulling this external information at step 3306 (e.g. via a WHOIS lookup) is computationally expensive so it makes sense to annotate the anomaly data 2304 instead of the higher volume event data 2302 if the enrichment process is occurring in real-time or near real-time.”); 
and the plurality of candidate sequences are different candidate sequences (at least [0581] “In some embodiments, the access profile of the particular user 6412 can further include, e.g., information of events indicative that the particular user succeeded logging in to a network device, failed logging in to a network device, succeeded validating credential of a network device, failed validating credential of a network device, succeeded accessing a network object stored on a network device, or failed in accessing a network object stored on a network device.”). 

In reference to claim 4:
Muddu further teaches: wherein the operations comprise: selecting subset of the plurality of candidate sequences based on the inferred respective scores (at least [170, 0350] “An anomaly or a set of anomalies may be evaluated (e.g. scored) together, which evaluation may result in a determination of a threat indicator or a threat. Threat indicators represent an escalation of events of concern and are evaluated to identify if a threat to the security. “ at [0359] “…an anomaly model includes at least model processing logic defining a process for assigning an anomaly score to the event data 2302 and a model state defining a set of parameters for applying the model processing logic.”).

In reference to claim 5:
Muddu further teaches: wherein obtaining the new set of event timelines comprises steps for determining a plurality of event timelines based on multiple data sources (at least [0147] “In certain embodiments, incoming event data from various data sources is evaluated in two separate data paths: (i) a real-time processing path and (ii) a batch processing path. Preferably, the evaluation of event data in these two data paths occurs concurrently. The real-time processing path is configured to continuously monitor and analyze the incoming event data (e.g., in the form of an unbounded data stream) to uncover anomalies and threats. To operate in real-time, the evaluation is performed primarily or exclusively on event data pertaining to current events contemporaneously with the data being generated by and/or received from the data source(s). In certain embodiments, the real-time processing path excludes historical data (i.e., stored data pertaining to past events) from its evaluation. Alternatively in an embodiment, the real-time processing path excludes third-party data from the evaluation in the real-time processing path. These example types of data that are excluded from the real-time path can be evaluated in the batch processing path.”).

In reference to claim 6:
Muddu further teaches: wherein obtaining the new set of event timelines comprises obtaining global events (at least [0613] “…generation 6904 includes a process of forensic data enrichment 6922 through global evidence collection 6926. For example, data regarding a particular entity may be gathered from sources internal (e.g. a system blacklist) or external (e.g. a WHOIS lookup) to the computer network. Additional data gathered through evidenced collection 6926 and applied via enrichment 6922 may impact feature score generation and anomaly detection based on the underlying feature scores.” At [0712] “…location from where a connection request to the network 8065 is originating, where each value of the feature is a two-letter country identifier. Consider that the feature tracking module 8030 has tracked the following numbers of occurrences of various values (country identifiers) for the geo-location feature: “US: 100, UK: 30, IN: 20, RU: 3, CN: 2, JP: 1.”At [0177] “Model state sharing 390 may improve threat detection by various modules (e.g., two modules belonging to an international network of the same company, but one deployed in Asia and another one deployed in North America…” see also section E beginning at [0383] – “Identifying Threat Indicators – Local vs. Global Rarity Analysis”)

In reference to claim 7:
Muddu further teaches: wherein the new set of event timelines are encoded as respective strings of symbols (at least [0520-0525] “…PST based data processing procedure can utilize a “windowed” version of a probabilistic suffix tree to detect an unusual sequence (e.g., event sequence). As used herein, a sequence can by any timely ordered sequence of arbitrary symbols.”); 
at least some individual symbols in the strings of symbols represent respective events (at least [0520-0525] “In practical implementations, these symbols can denote particular types of security events including, for example, Connection-Fail, Password-Rest, or File-Access. In several embodiments, each symbol discussed herein is an event feature set as discussed in this disclosure. A symbol can correspond to at least a machine-observed event.”; 
and different events classified as similar share the same symbol (at least [0520-0525, 0535-0538] symbols for training are classified under same symbol).

In reference to claim 8:
Muddu further teaches wherein: determining subsets of entities is based on a set of objectives and a set of constraints and accounts for dependencies. (At least [0152, 0203, 0221, 0235] time constraints, at [0194], dependency in steps, at [0202] -  dependency on data source, at [0235] – time based dependency, at [0312] “The topology-based assignments maintain a directed acyclical graph (DAG) structure that allows for dynamic execution of model-specific process threads and management of the input data dependencies of these model-specific process threads.”

In reference to claim 9: 
Muddu further teaches: wherein a feature to which the Bayesian-network machine-learning model is responsive is based on a duration of time between two events in the at least two million event timelines. (at least [0279]  “Examples of time series analysis of event sequences include Bayesian time-series statistical foundation for discrete time-series data (based on variable-memory Markov models and context-tree weighting...”; At [0235] “The models that are used to generate and track the probability of association between each user and possible machine identifiers are time-dependent, meaning that a result from the models has a time-based dependence on current and past inputs.”  At [0268] “…session assignment logic tries to identify if there is any open session at time T of the event. This can be achieved by locating those sessions with the time T included between their start time and end time. Such identified session can be associated with the event, and if such event triggers an anomaly (e.g., in downstream processing), then the anomalous event can be annotated or otherwise associated with the sessionId of the identified session.” At [0425] “…computer network activity includes information about an activity type, an originating entity, a target entity, the number of times the computer network activities occur in the time period, a start time, an end time, an average gap period between the computer network activities that occur in the time period, or a standard deviation of gap periods between the computer network activities that occur in the time period.”).

In reference to claim 10: 
Muddu further teaches wherein: a feature to which the trained decision learning tree machine learning model is responsive is based on a duration of time between two events in the new set of event timelines (at least [0277-0279] “For example, the ML-based CEP engine can train a decision tree based on the historical events. In this case, the trained decision tree is superior to a user-specified rule because it can make predictions based on historical sequence of events… a machine learning model in the ML-based CEP engine can perform entity-specific behavioral analysis, time series analysis of event sequences,..”).

In reference to claim 11:
Muddu further teaches wherein: the candidate sequence of non-reference events comprises a plurality of non-reference events (at least [0348-0356, and fig 23 and related text]  “Threat indicators are an intermediary level of potential security breach indicator defined within a hierarchy of security breach indicators that includes anomalies at the bottom level, threat indicators as an intermediate level, and threats at the top level.” “…large amounts of incoming event data 2302 are processed to detect anomalies. The resulting anomaly data 2304 comprising a plurality of anomalies across a computer network is then further processed to identify threat indicators. This identification of threat indicators can be conceptualized as an intermediate step between detecting anomalies and identifying security threats to a computer network. As shown, the threat indicator data 2306 comprising a plurality of threat indicators identified across a computer network is further processed to identify a security threat or threats.”).
In reference to claim 12:
Muddu further teaches wherein: the candidate sequence of non-reference events comprises non-reference events corresponding to a plurality of channels and times (at least [0348-0356] “..threat indicator processing can be viewed as a further filtering of the event data 2302 to pass on only event data 2302 associated with threat indicators. In other embodiments and as explained elsewhere in this specification, the threat indicator data 2306 includes data beyond the underlying event data 2302. For example, the threat indicator data 2306 may include the underlying event data associated with the anomalous activity, annotated information about the entities (e.g. users, devices, etc.) associated with the threat indicator , timing data associated with the threat indicator (e.g. when the threat indicator was raised, when a similar threat indicator last occurred, periodicity of this type of threat indicator, etc.)”).

In reference to claim 13:
Muddu further teaches wherein determining subsets of entities of the second type based on the inferred respective scores comprises: ranking entities of the second type by their inferred respective scores and applying a threshold (at least [0348-0356] as discussed above with respect to claim 12, and further, at [0361] “Process 2500 continues at step 2508 with outputting an indicator of a particular anomaly if the anomaly score satisfies a specified criterion (e.g., exceeds a threshold). Continuing with the given example, the specified criterion may be set such that an anomaly is detected if the anomaly score is 6 or above, for example. The specified criterion need not be static, however. In some embodiments, the criterion (e.g., threshold) is dynamic and changes based on situational factors. The situational factors may include volume of event data, presence or absence of pre-conditional events, user configurations, and volume of detected anomalies.” And at [0365] “Process 2600 continues at step 2606 with identifying a threat indicator if the threat indicator score satisfies a specified criterion (e.g., a threshold).”)



In reference to claim 14:
Muddu further teaches: wherein the operations comprise: obtaining results of effectuating events in the candidate sequence of non-reference events (at least [0320], as cited below); 
comparing, to a threshold, a difference between the results and predictions of the Bayesian-network machine-learning model or the trained decision learning tree machine learning mode (at least [0320] “The model deliberation process thread can check, at step 2114, its own performance health. For example, the model deliberation process thread can compare the computed score or the generated security-related conclusion against that of other model deliberation process threads to determine if there are significant deviations or biases. The model deliberation process thread can also check to see if there is an unusual bias in its production of security-related conclusions. For example, if more than a threshold percentage of its security-related conclusions correspond to anomalies or threats, then the model deliberation process thread sets its own health status to failure. Based on the conclusion in step 2114, the model deliberation process thread can decommission itself at step 2116.”) and 
determining, based on the comparison, to retrain the Bayesian-network machine-learning model or the trained decision learning tree machine learning model (at least [0320] as discussed above, and at [0171, 314] model is updated/retrained based on this information, at [0275] “The ML-based CEP engine trains and retrains (e.g., updates) the machine learning models in real-time and applies (e.g., during the model deliberation phase) the machine learning models in real-time. Parallelization of training and deliberation enables the ML-based CEP engine to utilize machine learning models without preventing or hindering the formation of real-time conclusions.”).

In reference to claim 15:
Muddu further teaches: wherein the operations comprise steps for predicting a next event in an event timeline (at least [0520-0525] “More specifically, the PST model is to be used in a way that, given an observation window with a number of previous symbols, the PST model can predict what the next symbol may be…This set of historical symbols (i.e., the amount of training) denotes whether the PST model is considered ready (i.e., the prediction can be considered enough trustworthy)… After a PST model is trained, it can be used to more reliably predict the next symbol.”).

In reference to claim 16 
Muddu further teaches: wherein the operations comprise: steps for assigning a symbol to each event that previously occurred (at least [0520-0525] “…PST model can be trained by a certain set of historical symbols. This set of historical symbols (i.e., the amount of training) denotes whether the PST model is considered ready (i.e., the prediction can be considered enough trustworthy). The amount of training can be controlled based on any of various training principles including, for example, by a fixed time, by a fixed number of symbols, or by other suitable methods including automatic training. The fixed time type of training can include training the PST model by using all previous symbols that took place within a certain time window (e.g., one week). The fixed symbol number type of training can include training the PST model by using a select number of previous symbols (e.g., 5,000 events).”).

In reference to claim 17:
Muddu further teaches: wherein the computer system comprises: means for analyzing event timelines (at least [fig 53, 57, 58, 39A, 40A, etc.… and related text] each figure shows a portion or example of timeline analysis.).

In reference to claim 18: 
Muddu further teaches: wherein: training the Bayesian-network machine-learning model or training the decision-learning- tree machine-learning model comprises 
steps for training a production model (at least [0233-238] “In a training phase of a machine learning model, if an event that is received involves both a user and a machine identifier (e.g., if the event data representing the event has both a user identifier and a machine identifier), then machine learning model that is employed by the identity resolution module 812 can use this event to create or update the probability of association between the user and the machine identifier. For example, when an authentication event is received (e.g., when a user logs into a particular machine) and involves a user (e.g., identified by a user identifier such as a username)”;  and 
inferring respective scores comprises steps for determining outcomes (at least [0233-0238] “After a version of a model is sufficiently trained (e.g., when the probability of association exceeds a confidence threshold, which depends on the model's definition and can be tuned by the administrator for the environment)…”).

In reference to claim 19:
Muddu further teaches wherein augmenting each new event timeline in the new set of event timelines comprises: 	
steps for creating augmented event timelines (at least fig 33, 53  and related text, 0521-0528] “An example timeline 5300 is shown in FIG. 53, illustrating the training of a probabilistic suffix tree based model, the establishment of a baseline prediction profile, and the activation of a particular model version.” At [0235-0238] “To achieve this, in some embodiments, the identity resolution module 812 can initiate, for a given user, different versions of the machine learning model at different point of time, and each version may have a valid life time. As events related to the given user arrive, versions of a machine learning model are initiated, trained, activated, (optionally) continually updated, and finally expired.”); and 
steps for creating augmented strings (at least [0520-0525] “…PST based data processing procedure can utilize a “windowed” version of a probabilistic suffix tree to detect an unusual sequence (e.g., event sequence). As used herein, a sequence can by any timely ordered sequence of arbitrary symbols.”). 

Response to Arguments
Applicant’s remarks as filed on 7 NOV 2022 have been fully considered. 
Applicant first discusses the limitation “training… a decision learning tree machine learning model…” As a preliminary matter, Examiner notes that the rejection of the claim is written as a whole. Examiner notes that the portions of the reference cited to the types of events, i.e. reference events and non-reference events, are more thoroughly discussed in the first and third limitations of the claim, a review of which would hopefully clarify Examiner’s interpretation as far as pairs of data – i.e, in the reference, threat indicators and threats. The citations provided, to 277-0279, are to specifically point the reader to a discussion of using a model to train using the aforementioned events, and to build upon the inferences discussed more thoroughly in the first and third limitations. For example, 
“At [0348-0356, and fig 23 and related text]  “Threat indicators are an intermediary level of potential security breach indicator defined within a hierarchy of security breach indicators that includes anomalies at the bottom level, threat indicators as an intermediate level, and threats at the top level.” “…large amounts of incoming event data 2302 are processed to detect anomalies. The resulting anomaly data 2304 comprising a plurality of anomalies across a computer network is then further processed to identify threat indicators. This identification of threat indicators can be conceptualized as an intermediate step between detecting anomalies and identifying security threats to a computer network. As shown, the threat indicator data 2306 comprising a plurality of threat indicators identified across a computer network is further processed to identify a security threat or threats.”);”

	Applicant next discusses on page 9, the limitation of “augmenting each new event timeline…” Examiner again suggests additional description about the timelines is cited to in the surrounding limitations. Applicant asserts that the cited portions of the reference do not teach this limitation, however, Examiner finds that Applicant does not sufficiently elaborate beyond discussing the reference. The general meaning of “concatenate” is to link together in a series, and in the case of this limitation, the BRI would be to essentially assign these two types of events to one another in a plurality of timelines. Again, the portions of the reference cited directly to this limitation discuss using event data (i.e. one set of events) to determine if anomaly data (i.e. Extrapolate using a given set of parameters) and link (concatenate) these events together. The anomaly is, contrary to Applicant’s remarks, enriched in that other events are linked to it in a timeline thereby allowing the anomaly itself to be detected from a series of events. If applicant seeks further patentable weight to the timelines themselves, rather than the linking/concatenating, as is perhaps inferred from the remarks, Applicant is encouraged to amend the claims to reflect that. 
	Examiner finds Applicant’s third issue to be slightly confusing – Applicant discusses the limitation beginning with “concatenating the predicted subsequent events…” however, Applicant’s remarks on page 11 appear to begin with a conclusion that the prior limitation  of “predicting subsequent events…” – again, the citations and discussion with regard to the surrounding limitations should be considered relevant to the limitation in question. Again, if Applicant is encouraged to amend if the “timelines” are considered to be a more crucial element to the invention. The cited portions to the concatenating limitation disclose a means of grouping events to form a conclusion as to a threat, indicator, or anomaly. As discussed earlier in the events, data is fed into a model, in order to determine groups of anomalies, to determine if a threat indicator exists, and subsequently if a threat exists. A data point or even an anomaly is not necessarily restricted to a given sequence – in fact, each data point and multiple anomalies may be associated with the conclusion of a single threat, and a data point or anomaly could also exist as part of a timeline of more than one indicator/threat. As cited, “…each version may have a valid life time. As events related to the given user arrive, versions of a machine learning model are initiated, trained, activated, (optionally) continually updated, and finally expired.”) As cited to multiple limitations in the claim, the model is subsequently trained to recognize future determinations of anomalies/indicators and threats – that is essentially the goal of the entire invention as cited. 	
	Applicant is encouraged to amend the claims to more appropriately reflect the goal of the invention. Applicant does not provide sufficient comparison between the cited reference and the claimed limitations for Examiner to respond further. 
	Applicant’s remaining remarks on pages 13-15 are conclusory at best, and as such Examiner respectfully disagrees but is unable to respond further. 
	

Relevant Prior Art
The following prior art is made of record as it is believed to be relevant: 
“A classification of user-generated content into consumer decision journey stages”, by Silvia Vázquez, Óscar Muñoz-García, Inés Campanella, Marc Poch, Beatriz Fisas, Nuria Bel, Gloria Andreu, - Neural Networks Volume 58, published in 2014. A copy of this reference is included in the file wrapper. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE KOLOSOWSKI-GAGER whose telephone number is (571)270-5920.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached at 571-270-7537  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATHERINE KOLOSOWSKI-GAGER/Primary Examiner, Art Unit 3622